Judgment in favor of the plaintiff on an accounting pursuant to an interlocutory judgment in favor of the plaintiff, based on a breach of a fiduciary duty owing to plaintiff by the defendants as a consequence of the relationship of principal and agent in the carrying on -of certain building and real estate operations modified by striking from the judgment the sum of $10,764.06, the interest thereon, amounting to $4,675.18, and the additional allowance of $1,000, and by inserting in place thereof $9,645.05, and adding thereto interest on the latter sum from January 3, 1927, and an additional allowance of five per cent on the foregoing total, in addition to $65.50 costs. As thus modified the judgment is unanimously affirmed, without costs. Credit item 5 should have been allowed to the extent of $1,119.01. The additional allowance should then be computed on the basis of the new amount of the judgment plus interest from January 3, 1927. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ. Settle order on notice.